DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Comer et al. (US Publication Number 2021/0012549 A1) teaches systems and methods generating an animation rig corresponding to a pose of a subject include accessing image data corresponding to the pose of the subject. The image data can include the face of the subject. The systems and methods process the image data by successively analyzing subregions of the image according to a solver order. The solver order can be biologically or anatomically ordered to proceed from subregions that cause larger scale movements to subregions that cause smaller scale movements.
In addition to that, Tang et al. (NPL, “A NURBS-based Vector Muscle Model for Generating Human Facial Expressions”, 2006) disclosed a novel method based on non-uniform rational B-spline WS) is proposed to simulate a physics-based muscle model for 
However, the closest prior arts of record do not disclose “determining, from the representation of physical deformations of the facial surface and the muscle model, a strain vector representing the strains of the set of facial muscles that cause the physical deformations of the facial surface; generating, based on the muscle model and the strain vector, a mesh representing the facial surface of the face that is formed into expressions, wherein the mesh is controlled by strain vector values in the strain vector to form the physical deformations of the facial surface; and determining the strain vector values in the strain vector based on current lengths and rest lengths corresponding to the set of facial muscles, that adjust the mesh to form a specific type of physical deformation which causes an animated facial expression on an animated character that corresponds to a plausible facial expression from the actor” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 8 and 14.
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 9-13 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 15-20 are allowable as they depend from an allowable base independent claim 14.


Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674